Citation Nr: 1229701	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  10-29 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability evaluation for a right shoulder disability in excess of 10 percent prior to May 9, 2008, and in excess of 20 percent from May 9, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from January 1983 to July 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, inter alia, denied an increased rating for a service-connected right shoulder disorder, characterized as right shoulder strain with degenerative joint disease (DJD) of the acromioclavicular joint of the dominant arm, then evaluated as 10 percent disabling.  A June 2008 Decision Review Officer (DRO) decision increased the rating from 10 percent to 20 percent for the right shoulder disorder, effective from May 9, 2008.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

During the course of the appeal, jurisdiction of this case was transferred to the RO in Denver, Colorado.

In January 2011, the Veteran failed to appear before a Veterans Law Judge at the VA Central Office.  Because the Veteran has failed to provide good cause for his failure to appear and has not requested that the hearing be rescheduled, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.703 (2011).

When the case was most recently before the Board in June 2011, the Board remanded the Veteran's claims for additional development.  The case has now been returned to the Board for further appellate action and the Board is satisfied that the actions directed in the remand have been performed.

The Board notes that the Veteran was denied entitlement to a total disability rating based on unemployability (TDIU) due to service-connected disabilities in a November 2009 rating decision.  There is no documentation in the claims file or Virtual VA showing that the Veteran has appealed that decision to date.  Accordingly, that issue is not currently before the Board.

As noted above, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a right arm disability, to include on a secondary basis, is raised by the record, specifically by the August 2011 VA examination report.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to May 9, 2008, the Veteran's right shoulder disability was manifested by no more than arthritis with painful motion; there was no limitation of motion at the shoulder level, ankylosis, dislocation, or fibrous union or nonunion of the humerus.

2.  Beginning May 9, 2008, the Veteran's right shoulder disability was manifested by limitation of arm motion at the shoulder level; there was no ankylosis, dislocation, or fibrous union or nonunion of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right shoulder disability for the period prior to March 18, 2011, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5203-5201 (2011).

2.  The criteria for a disability rating in excess of 20 percent for a right shoulder disability for the period beginning March 18, 2011, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5203-5201 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in letters dated February 2007 and May 2009, prior to and after the date of the issuance of the appealed July 2007 rating decision.  Both letters explained what information and evidence was needed to substantiate the increased rating claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims files consists of service and Evans Army Community Hospital treatment records, private treatment records, and the reports of March 2007, May 2008, October 2009, and August 2011 VA examinations.  A review of those reports of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examinations appear complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.
The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. § §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II.  Factual Background and Analysis

The Veteran filed his claim for entitlement to service connection for a right shoulder disability in June 2003.  In the September 2003 rating decision, the RO granted service connection and assigned an initial 10 percent rating for right shoulder strain with degenerative joint disease (DJD) of the acromioclavicular (AC) joint, effective August 1, 2003, pursuant to Diagnostic Codes 5010-5203.  A June 2008 DRO decision increased the rating from 10 percent to 20 percent for the right shoulder disorder, effective from May 9, 2008.

The Veteran's right shoulder disability is currently rated under Diagnostic Code 5203-5201, which rates impairment of the clavicle or scapula and limitation of motion of the arm.  38 C.F.R. § 4.71a.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the major arm to the right arm.  38 C.F.R. § 38 C.F.R. § 4.69 (2011).

In considering the applicability of other diagnostic codes, the Veteran has not been shown to have ankylosis of scapulohumeral articulation, nor has it been shown that he suffers from other impairment of the humerus, including recurrent dislocations at the scapulohumeral joint.  Accordingly, the criteria pertaining to those disabilities are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2011).

Under Diagnostic Code 5201, limitation of motion of the major arm at shoulder level warrants a 20 percent rating.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent rating.  Limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Under Diagnostic Code 5203, for the major and minor arm, malunion of the clavicle or scapula warrants a 10 percent rating, nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating, with loose movement a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2011).  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Treatment records from Evans Army Community Hospital dated in December 2006 and January 2007 reflect the Veteran's history of a right shoulder injury that occurred while loading gear.  An MRI showed a small tear of the rotator cuff.  The Veteran underwent six months of physical therapy and received an injection in 2004 which provided only temporary improvement.  At the time, he reported that he was unable to sleep on the right shoulder due to pain and that the fingers on his right hand "went to sleep" when typing on a computer keyboard.  Examination of the right shoulder revealed mild tenderness to palpation over the AC joint and anterior portion of the shoulder.  Range of motion was mildly decreased to internal rotation.  Strength was intact.  Phalen's sign was positive on the right.  On neurological examination, deep tendon reflexes were normal.  The assessment was joint pain, localized in the shoulder and carpal tunnel syndrome (CTS) with CTS possibly contributing to right hand symptoms.

On VA examination in March 2007, the Veteran reported that he was employed as a postal worker.  He presented with a history of right shoulder pain since an inservice injury in 1990.  He complained of pain, popping, and decreased strength in the right shoulder region.  There was no instability or giving way, fatigability, or weakness.  Pain was primarily around the area of the AC joint, increased with increased activity, and was constant.  The Veteran was fully able to dress and feed himself, as well as write.  While lifting was not limited by his shoulder disability, there was pain with overhead positioning of the arm.  Despite right shoulder pain, the Veteran was able to function in his usual occupation and had not missed any time from work due to his right shoulder disability.  Treatment consisted of one steroid injection and anti-inflammatory medicines both of which provided only temporary relief.  He had not undergone surgery on the right shoulder.

Examination of the right shoulder revealed well-developed musculature around the right shoulder with no deltoid or supraspinatus atrophy.  The AC joint was mildly tender with a positive horizontal adduction sign.  There was a mildly positive impingement sign.  Range of motion testing revealed 180 degrees forward elevation, 75 degrees external rotation, 65 degrees internal rotation, and 170 degrees abduction.  There was no grossly anterior or posteroinferior laxity.  There was a negative anterior apprehension sign.  There was no weakness or easy fatigability after repetitive motion, but pain was mildly increased with resisted abduction of the right shoulder.  X-ray examination of the right shoulder revealed minimal DJD of the shoulder girdle; the Veteran was diagnosed with AC joint arthritis of the right shoulder.  The examiner indicated that he would assign an additional 5 degree loss of range of motion for shoulder abduction under DeLuca.

In a July 2007 notice of disagreement, the Veteran complained of severe chronic right arm and shoulder pain with popping and grinding.  He also stated that the right shoulder disability hindered his job performance and activities of daily living.  He stated that he could not raise his arm more than shoulder level without pain.  He had been prescribed different pain medications, but stated that if he took medication during the week it would affect his work performance.  Finally, he was unable to sleep for more than one hour due to pain.

On VA examination of May 9, 2008, the Veteran presented with complaints of popping, and decreased strength in the right shoulder.  He complained of pain primarily in the AC joint area, and reported increased pain with increased activity.  However, he denied instability or giving way.  He had problems putting on a coat and placing his right arm into the sleeve of a jacket or shirt due to pain, but he was completely able to dress and undress, eat, and drive.  He also complained of right elbow pain and sleep problems and stated that his right shoulder disability resulted in overuse of his left shoulder.  He received one cortisone injection in the right AC joint in 2005 which provided six to nine months of relief.

The Veteran stated that he experienced pain on or after 90 degrees abduction and horizontal flexion.  He could lift 10 pounds frequently, 20 pounds occasionally below shoulder level, and had full strength of his arms below shoulder level.  While he did not raise his elbows above shoulder level, he could embrace for short periods.  However, he found it difficult to pick up his children who then weighed between 20 and 50 pounds since it caused discomfort in his right shoulder.  It was noted that X-rays in 2007 showed some mild AC joint arthroplasty, but there was no evidence of any soft tissue injury.  Pain was described as continuous, dull, and sharp and was rated from seven to ten out of ten on the pain scale.  Flare-ups occurred at least once a day, lasted up to one hour, and affected his ability to lift various items, particularly above shoulder level.  Below shoulder level he could lift up to 10 pounds frequently and 20 pounds occasionally.  He had not undergone arthroscopic or open surgery for his right shoulder.

Examination of the Veteran's shoulders revealed that they both appeared to be symmetrical.  There was no obvious swelling or discoloration of his right shoulder as compared to the left shoulder.  On palpation of the right shoulder, there was marked tenderness over the AC joint and over the AC tendon consistent with a positive impingement syndrome.  Range of motion testing revealed 90 degrees abduction and flexion, and 70 degrees internal and external rotation.  There was 50 degrees adduction with less pain than all other movements, and backward extension was very painful, at 50 degrees.  Repetitive motion times three did not alter range of motion of the right shoulder.  However, pain with repetitive movements increased at the beginning of the examination and the Veteran had a baseline level of pain rated seven out of ten on the pain scale for all movements.  At the completion of range of motion testing, pain increased and was rated ten out of ten on the pain scale.  There was no evidence of muscle atrophy or wasting associated with the right shoulder.  Hawkin's test was positive which suggested rotator cuff syndrome and above 90 degrees, strength of the right shoulder was markedly reduced.  There was no evidence of muscle atrophy associated with is right shoulder.  An X-ray of the right shoulder revealed minimal AC joint arthrosis.  The final assessment was right shoulder rotator cuff syndrome associated with AC arthrosis.  As regards DeLuca, except as previously noted, there was no change in active or passive range of motion during repetitive motion against resistance or additional losses of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.

In connection with the Veteran's claim for a TDIU rating, he was afforded a VA examination of his right shoulder in October 2009.  At that time, while the Veteran missed 20 days of employment due to his right shoulder disability, he was able to perform his usual work duties.  He had not undergone any surgical interventions for his right shoulder, but an MRI revealed DJD per his report.  Right shoulder symptoms included daily intermittent pain, stiffness, popping, and swelling, but no locking or instability.  Pain was rated six to seven out of ten on the pain scale and lasted up to two hours.  It was precipitated by lifting and lying on the right shoulder.  He experienced 10 flare-ups in the last year which lasted a total of 10 weeks with pain rated an eight out of ten on the pain scale.

On examination of the right shoulder, there was no edema, effusion, erythema, instability, or malalignment.  There was tenderness to palpation over the anterior and posterior musculature.  Active and passive range of motion testing times three revealed 160 degrees forward elevation, with pain at 160 degrees; 90 degrees abduction and internal rotation, with pain at 90 degrees; and 70 degrees external rotation, with pain at 70 degrees.  X-rays in October 2009 revealed mild degenerative changes of the glenohumeral joint without fracture or dislocation.  Bone mineral density was normal.  The impression was mild degenerative changes and the Veteran was diagnosed with right shoulder DJD.  The examiner opined that with the exception of the findings noted in the history and physical examination of the right shoulder, there was no loss of coordination, change in active and passive ranges of motion during repetitive motion, or any additional losses of range of motion due to painful motion or lack of endurance due to weakness or fatigue.

Pursuant to the Board's June 2011 remand, the Veteran underwent a VA examination in August 2011 at which time it was noted that he was employed as a letter carrier and had a route with lifting restrictions that accommodated his service-connected low back and right shoulder disabilities.  He was permitted to take leave under the Family Medical Leave Act (FMLA) for his right shoulder disability and missed one to three days of work per month; he had missed two days of employment each month over the last year due to his right shoulder disability.  Pain was rated nine out of ten on the pain scale without Vicodin and five to six out of ten after taking Vicodin.  He complained that his whole arm became numb after laying on it and stated that his spouse helped him put on dress shirts.   He kept his wallet in his cargo pockets so that he did not have to reach into his back pocket.  He changed light bulbs with the left hand or enlisted the help of his sons and avoided vacuuming.  He complained of right hand numbness while holding a computer mouse.  Casing mail at work also bothered him even though he did not lift anything above eye level.

The Veteran reported pain located in the right upper trap and anterior shoulder regions.  Right shoulder pain, along with the numbness of the entire right arm, made sleeping difficult.  He complained of popping and catching with 30 degrees flexion and 60 degrees abduction and stiffness without dislocations, instability, or swelling.  He often massaged and pushed on the anterior shoulder to improve his range of motion.  He treated his right shoulder with ice and heat.  A sling was used intermittently for ten to fifteen minutes which allowed him to complete the rest of his route.

On examination of the right shoulder, deep tendon reflexes were 1+ and symmetric in the biceps, triceps, brachioradialis, patellar, and Achilles tendons.  There was localized tenderness or pain on palpation of the right shoulder joint with guarding.  On muscle strength testing, right shoulder abduction and forward flexion was 4/5.  
Hoffman's sign was negative.  Sensation was intact to pinprick and light touch throughout the upper extremities, with the exception of the volar right hand and right ulnar forearm.  Tinel's sign was positive with subjective complaints of decreased pinprick sensation during examination on the right upper extremity most consistent with a mild sensory ulnar neuropathy that the examiner opined is unrelated to his right shoulder disability.

On X-ray examination, there was no fracture or dislocation.  The AC joint was moderately narrowed.  The glenohumeral joint space was well maintained.  The acromiohumeral interval was within normal limits.  Bone mineralization was normal.  There was no gross soft tissue abnormality.  The impression was degenerative changes of the AC joint unchanged from October 2009.

With regard to the extent of disability associated with the Veteran's right shoulder disability beginning from one year prior to the July 23, 2007 the date of claim for increased rating to the present, the examiner opined that there is good documentation in the service treatment records and in 2004 and 2005, but not much if any documentation for the right shoulder in 2006.  The examiner noted that the March 2007 VA examination very clearly indicated mild findings on examination and relatively preserved range of motion in the right shoulder.  On May 9, 2008 VA examination, abduction and flexion of the right shoulder was limited to 90 degrees.  Without other documentation to indicate otherwise, the examiner opined that it was as likely as not that the Veteran's right shoulder disability was more moderately impaired with greater disability at that point in time.  The examiner stated that it is common for shoulder problems to fluctuate in severity depending on recent activities and the strength of surrounding shoulder musculature.  More recently, including on the Veteran's most recent examination, range of motion deficit and the level of impairment/disability were in the mild to moderate range.  The Veteran was diagnosed with right acromioclavicular DJD, bicipital tendinitis, and impingement.  

The Veteran reported flare-ups that impacted function of the right shoulder and/or arm.  He reported pain rated nine out of ten on the pain scale about three weeks ago and explained that he experienced this level of pain three to four times a year lasting about one day.  On range of motion testing, there was 140 degrees flexion, with pain at 115 degrees and 130 degrees abduction 130, with pain at110.  After repetitive motion, there was 105 degrees flexion and 90 degrees abduction.  There was no evidence of right shoulder instability.  There was additional limitation of range of motion of the right shoulder and arm following repetitive motion and functional loss and/or functional impairment of the right shoulder and arm supported by less than normal movement with weakness and pain, incoordination, and impaired ability to execute skilled movements smoothly.  As regards DeLuca, there was a change in active range of motion following repetitive motion against resistance so an additional 20 degree loss of range of motion was recommended for the right shoulder due to painful motion and incoordination.

There was no evidence of ankylosis of the glenohumeral articulation (shoulder joint).  Hawkin's and crank apprehension and relocation tests were negative.  However, empty-can, external rotation/infraspinatus strength, and lift-off supraspinatus tests were positive.  There was a history of mechanical symptoms, but no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint.  The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the AC joint and a cross-body adduction test was positive.  There was no history of total shoulder joint replacement or history of arthroscopic or other shoulder surgery.

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for the period prior to May 9, 2008, for a right shoulder disability.  In this regard, the Board notes that on March 2007 VA examination, range of motion testing revealed 180 degrees forward elevation, 75 degrees external rotation, 65 degrees internal rotation, and 70 degrees abduction.  He was able to accomplish overhead lifting of the arm.  There were no findings of limitation of motion of the arm at shoulder level.  Nor were there nonunion of the clavicle or scapula with loose movement.  Therefore, a disability rating in excess of 10 percent is not warranted.  In so concluding the Board has considered the Deluca factors discussed above.  The March 2007 VA examination report shows that there was mildly increased pain with resisted abduction on repetitive motion which resulted in an additional 5 degree loss of range of motion.  However, there was no weakness or fatigability.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found on the VA examination.  38 C.F.R. § 4.71a, Diagnostic Codes 5201-5203.  While the August 2011 VA examiner opined that, beginning from one year prior to the July 23, 2007 the date of claim for increased rating to the present, it was as likely as not that the Veteran's right shoulder disability was more moderately impaired with greater disability, the objective and lay evidence does not support the assignment of a disability rating in excess of 10 percent under either Diagnostic Code.

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for the period beginning May 9, 2008, for a right shoulder disability.  In this regard, the Board notes that on October 2009 VA examination, range of motion testing revealed 160 degrees forward elevation, 90 degrees external rotation, 90 degrees internal rotation, and 70 degrees abduction with pain.  On August 2011 VA examination, range of motion testing revealed 140 degrees flexion, with pain at115 degrees and 130 degrees abduction 130, with pain at110.  He was able to perform repetitive use testing with 3 repetitions after which there was 105 degrees flexion and 90 degrees abduction.  However, there were no findings of limitation of motion of the major arm that more nearly approximates limitation midway between the side and shoulder level.  Therefore, a disability rating in excess of 20 percent is not warranted.  In so concluding the Board has considered the Deluca factors discussed above.  The October 2009 VA examination report shows that there was no loss of coordination, change in active and passive ranges of motion during repetitive motion or any additional losses of range of motion due to painful motion or lack of endurance due to weakness or fatigue.  On August 2011 VA examination, there was additional limitation of range of motion of the right shoulder and arm following repetitive use testing and functional loss and/or functional impairment of the shoulder and arm supported by less than normal movement with weakness and pain, incoordination, and impaired ability to execute skilled movements smoothly.  However, there is no other evidence showing that the Veteran has more limitation of motion than that found on either VA examination.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  While the examiner recommended the assignment of an additional 20 degree loss of range of motion due to painful and incoordination, the objective and lay evidence of record does not support the assignment of a disability rating in excess of 20 percent.

With regard to the Veteran's arthritis of the right shoulder, the Board notes that because the Veteran is in receipt of ratings that are based upon limitation of motion (Diagnostic Code 5201) a separate rating under Diagnostic Code is not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Moreover, the Board finds that the Veteran's symptoms of pain at the right shoulder joint due to his arthritis are symptoms contemplated by the assigned ratings.  The Veteran's shoulder pain and limitation of motion were considered when assigning the ratings under Diagnostic Code 5201.

Consideration has been given to assigning an additional staged rating; however, at no time during the periods in question has the Veteran's disability warranted a higher rating in excess of that discussed above.  Hart, supra.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, statements from his representative, and statements made during VA examinations.

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than those currently awarded for the right shoulder disability.

The Board must still consider whether the Veteran is entitled to extra-schedular ratings under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the disability picture presented by the Veteran's right shoulder disability is appropriately contemplated by the rating schedule.  In addition, the Board notes that the Veteran is currently working.  Indeed, higher ratings are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extra-schedular evaluation for either period on appeal is not warranted here.  Thun.


ORDER

Disability evaluations in excess of 10 percent prior to May 9, 2008, and in excess of 20 percent from May 9, 2008, for a right shoulder disability, are denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


